Per Curiam:
As the court set aside the sale, the decree distributing the fund produced by the sale was necessarily superseded. Having set aside the sale by reason of the purchaser not being entitled to receive the money for which it was sold, and she having refused to pay the money to the sheriff, the act of assembly required the court to direct the real estate to be resold.
The statute is mandatory on the cause. There is no error in the decree of sale. This, however, leaves open the question of distribution. To whom the money shall be decreed will be determined after there is a fund in court for distribution.
Decree affirm.. . and appeal dismissed at the cost of the appellant.